Case 2:19-cv-03872-CJC-SS Document 1 Filed 05/03/19 Page 1 of 5 Page ID #:1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA


 TRAVELERS PROPERTY CASUALTY                         Civil Action No.
 COMPANY OF AMERICA,

                         Plaintiff,

 v.                                                  COMPLAINT

 BUSINESS IMAGES, LLC,

                         Defendant.



        Plaintiff Travelers Property Casualty Company of America (“Travelers”), by way of

Complaint against Defendant Business Images, LLC, (“Defendant”) says:

                                           THE PARTIES

        1.      Travelers is an insurance carrier organized under the laws of the State of Connecticut

with a principal place of business at One Tower Square, Hartford, Connecticut. Travelers is

authorized to transact business in the State of California.

        2.      Defendant is a corporation organized under the laws of the State of Nevada with a

principal place of business at 2555 West Boulevard, Suite 102, Los Angeles, California. Defendant

is authorized to transact business in California.

                               JURISDICTIONAL ALLEGATIONS

        3.      The amount in controversy between the parties is in excess of $75,000.00.

        4.      Jurisdiction is based on diversity of citizenship under 28 U.S.C. §1332.
Case 2:19-cv-03872-CJC-SS Document 1 Filed 05/03/19 Page 2 of 5 Page ID #:2



                                     FACTUAL BACKGROUND

        5.      Travelers repeats, restates and realleges the allegations of Paragraphs 1 through 4

of this Complaint as if fully set forth herein.

        6.      Travelers issued Defendant a policy of workers compensation insurance under Policy

No. IJUB-9B04661-2-15 for the effective dates of June 1, 2015 to June 1, 2016 (the “2015 Policy”).

A true and correct copy of the 2015 Policy is attached hereto as Exhibit A.

        7.      Travelers issued Defendant a policy of workers compensation insurance under Policy

No. IJUB-9B04661-2-16 for the effective dates of June 1, 2016 to June 1, 2017 (the “2016 Policy”).

A true and correct copy of the 2016 Policy is attached hereto as Exhibit B.

        8.      The 2015 Policy and 2016 WC are collectively referenced as the “Policies”.

        9.      The Policies are insurance contracts which provided insurance to Defendant for

certain liabilities as set forth in the Policies.

        10.     Travelers fulfilled its contractual obligations to Defendant and provided insurance

afforded by the Policies.

        11.     The premium for the Policies is determined by Travelers on the basis of information

submitted by Defendant to Traveler and is subject to change and audit on an annual basis.

        12.     The premium for the 2015 Policy, including initial premium, endorsements and

audit adjustments totaled $55,300.00.

        13.     The premium for the 2016 Policy, including initial premium, endorsements and

audit adjustments, totaled $83,534.00.

        14.     Defendant remitted partial payment for the 2016 Policy, but remains indebted to

Travelers in the amount of $71,636.68.




                                                    2
Case 2:19-cv-03872-CJC-SS Document 1 Filed 05/03/19 Page 3 of 5 Page ID #:3



        15.     Travelers has repeatedly demanded payment of the sum of $107,794.68 owed by

Defendant to Travelers for the outstanding balance of earned premiums on the Policies and has

attempted to collect same without success.

        16.     Defendant has failed, refused and continues to refuse to remit payment of the earned

premiums which Defendant owes to Travelers pursuant to the terms of the Policies, thereby

resulting in damages to Travelers in the amount of $107,794.68.

                                           COUNT ONE
                                        (Breach of Contract)

        17.     Travelers repeats, restates and realleges the allegations of Paragraph 1 through 16

of this Complaint as if fully set forth herein.

        18.     Defendant failed and refused to remit payment of the earned premiums in the

amount of $107,794.68 owed to Travelers pursuant to the terms of the Policies.

        19.     Defendant has breached the insurance contracts between the parties by its failure

and refusal to remit payments of the earned premiums which it owes to Travelers for the Policies.

        20.     Travelers, on numerous occasions prior to the filing of the instant litigation,

demanded payment of the $107,794.68 owed by Defendant to Travelers and attempted to collect

same without success.

        21.     Defendant has failed, refused and continues to refuse to pay the balance due and

owing to Travelers.

        22.     As a result of Defendants breach of the insurance contracts, Travelers has suffered

damages in the amount of $107,794.68, plus interest, attorney fees and costs.

        WHERFORE, Travelers demands judgment against Defendant in the amount of

$107,794.68 for compensatory damages, together with attorney fees, cost of suit, interest and such

further relief as this Court deems just and proper.

                                                  3
Case 2:19-cv-03872-CJC-SS Document 1 Filed 05/03/19 Page 4 of 5 Page ID #:4



                                           COUNT TWO
                                          (Account Stated)

        23.     Travelers repeats, restates and realleges the allegations of Paragraphs 1 through 4

of this Complaint as if fully set forth herein.

        24.     Defendant, being indebted to Travelers upon accounts stated between them, promised

to pay Travelers upon demand.

        25.     Travelers has demanded that Defendant remit payment for the amount owed to

Travelers. Defendant, however, has failed and refused to remit payment.

        26.     As a result of the foregoing, Travelers has suffered damages in the amount of

$107,794.68, plus interest, attorney fees and costs.

        WHERFORE, Travelers demands judgment against Defendant in the amount of

$107,794.68 for compensatory damages, together with attorney fees, cost of suit, interest and such

further relief as this Court deems just and proper.


                                          COUNT THREE
                                        (Unjust Enrichment)

        27.     Travelers repeats, restates and realleges the allegations of Paragraphs 1 through 4

as if fully set forth herein.

        28.     Travelers provided insurance and related services to Defendant for which

Defendant has refused to pay and has been unjustly enriched thereby.

        29.     Defendant accepted the insurance provided by Travelers.

        30.     Travelers, prior to the filing of the instant litigation, demanded payment of the

$112.758.68 owed to Travelers and attempted to collect same without success.

        31.     As a result of Defendant’s unjust enrichment, Travelers has suffered damages in

the amount of $107,794.68, plus attorney fees and litigation costs.

                                                  4
Case 2:19-cv-03872-CJC-SS Document 1 Filed 05/03/19 Page 5 of 5 Page ID #:5



        WHERFORE, Travelers demands judgment against Defendant in the amount of

$107,794.68 for compensatory damages, together with attorney fees, cost of suit, interest and such

further relief as this Court deems just and proper.


Date:    May 3, 2019
                                              Respectfully submitted,


                                              /s/ Patrick J. Mulligan__________________
                                              Patrick J. Mulligan
                                              Bressler, Amery & Ross, P.C.
                                              2001 Park Place, Suite 1500
                                              Birmingham, AL 35203
                                              Tel. (205) 719-0400
                                              pmulligan@bressler.com




                                                 5
